         Case 1:20-cv-02262-EGS Document 123 Filed 11/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 TERESA RICHARDSON, et al.,


                    Plaintiffs,

        v.                                          Civil Docket No. 20-cv-2262 (EGS)

 DONALD J. TRUMP, et al.,


                    Defendants.


                       NOTICE OF DETAILS OF ARRANGEMENTS
                        WITH LOCAL BOARDS OF ELECTIONS

       Pursuant to paragraph 5 of the Court’s November 6, 2020 Order, Defendants provide the

Court with the attached details of arrangements adopted with local Boards of Elections to deliver

ballots by the relevant extended state ballot receipt deadlines. See Exhibit 1.


Dated: November 9, 2020
                                     Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch

                                     /s/ John Robinson
                                     JOSEPH E. BORSON
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     DENA M. ROTH
                                     JOHN ROBINSON (D.C. Bar No. 1044072)
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 616-8489
                                     john.j.robinson@usdoj.gov

                                     Attorneys for Defendants
